Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/KR2018/015900 filed on 12/14/2018 with foreign priority Korea, Republic of 10-2017-0180138 dated 12/26/2017.

Election/Restrictions
Claims 4-6, 9-12, and 16-20 have been cancelled.
Application’s election of Group I, Claims 1-3, drawn to a product of a hot-rolled steel sheet with dominated pearlite structure, in the reply filed on 10/28/2021 is acknowledged without traverse. Claims 7-8 and 13-15 are withdrawn from consideration as non-elected claims, claims 1-3 remain for examination, wherein claim 1 is an independent claim.

Drawings
The drawings are objected to because Fig.3 is missing (Fig.1, Fig.2a, Fig.2b, and Fig.4), actually, no Fig.2a and Fig.2b have been discussed in the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The [Relational Formula 3] require Ni as an essential element, which contrary to the claimed limitation of “one or two of 0.1-1.0% Ni, 0.1-1.0% Cu” as claimed in the instant claim 1 (Ni is an optional element). Since claims 2-3 depend on claim 1, they are also rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitsuka et al (WO 2017/110254 A1, corresponding to US-PG-pub 2018/0298475 A1, listed in IDS filed on 1/27/2021, thereafter PG’475).
Regarding claims 1-3, PG’475 teaches a hot-rolled steel sheet with excellent base metal toughness (Title, Abstract, par.[0001], [0019], and examples of PG’475). The composition comparison between composition ranges and microstructure in the instant claims 1-2; TS in claim 3 and the composition and microstructure disclosed in steel #e in table 1 and example #5 in table 3 of PG’475 is listed in following table. All of the composition ranges including C, Mn, Si, P, S, Al, Cr, Mo, Ni, Cu, N, and Fe and microstructure and TS (example #5 in table 3 of PG’475) are within the claimed ranges as recited in the instant claims. PG’475 specify adding preferable more than 0% Cr (par.[0141]-[0144] of PG’475); more than 0% Mo (par.[0145]-[0147] of PG’475); and more than 0% Ti (par.[0157]-[0160] of PG’475) in the alloy for improve the alloy’s properties. PG’475 not only teaches steel #e in table 1 provides Mn/Si is 2.84, which is very close to the claimed value 3, but also teaches Si can be adjusted in range 0.05-0.40% and Mn in range 0.5-1.20 (par.[0111]-[0119] of PG’475). Close range in Mn/Si ratio, prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose proper Mn, Si, Cr, Mo, and Ti from the disclosures of PG’475 to meet the claimed limitation since PG’475 teaches the same hot-rolled steel sheet throughout whole disclosing range.

 Element
From instant Claim 1 (in wt%) 
#e in table 1 of PG’475 (wt%)
Within range
(in wt%)
C
0.35-0.55
0.4
0.4
Mn
0.7-1.5
0.71
0.71
Si
0.3 or less (not 0)
0.25
0.25
P
0.03 or less
0.015
0.015
S
0.004 or less
0.004
0.004
Al
0.04 or less (not 0)
0.018
0.018
Cr
0.3 or less (not 0)
Trace amount
(Preferable not 0)
Trace amount
Mo
0.3 or less (not 0)
Trace amount
(Preferable not 0)
Trace amount
Ni
Optional 0.1-1.0
0.28
0.28
Cu
Optional 0.1-1.0
0.27
0.27
Cu+Ni
0.4 or more
0.55
0.55
N
0.01 or less (not 0)
0.0043
0.0043
Fe
Balance + impurities
Balance + impurities
Balance + impurities
Equation 1
Mn/Si
≥ 3
2.84
Close to 3
Equation 2
(Ni+Cu)/(Mn+C)
≥ 0.2
0.49
0.49
Equation 3
Ni/Si
≥ 1
1.12
1.12
Ferrite
10-30
23
23
pearlite
70-90
balance
77

From Claim 2


One or more
Ti: 0.04 or less (not 0);
B: 0.005 or less (not 0);
Sb: 0.03 or less (not 0)
Ti: 0-0.03 (Preferable not 0);
B: impurity level;
Sb: impurity level
Ti: 0-0.03 (Preferable not 0);
B: impurity level;
Sb: impurity level

From claim 3
#5 in table 3 of PG’475

TS (MPa)
600-1000
702
702


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-15 of copending application No. 16/957,675 (US-PG-pub 2020/0362429 A1).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/Primary Examiner, Art Unit 1734